[Delta Air Lines letterhead]

April 30, 2004

VIA FEDERAL EXPRESS

M. Michele Burns
1249 Stillwood Dr.
Atlanta, GA 30306

Dear Michele:

Because of the exceptional expertise you developed during your service with
Delta Air Lines, Inc. (“Delta”), which service included the most turbulent time
in commercial aviation history, Delta wishes to engage you as a consultant for
the period May 1, 2004, through May 1, 2009. You have agreed to provide such
consulting services to Delta’s Chief Executive Officer with respect to any
matter within your general area of expertise as developed during your employment
with Delta that may from time to time arise during the consulting period; it
being contemplated that your services shall initially include consultation on
financial matters. It is, however, understood and agreed that you will perform
your consulting services at such times, and at such places as are mutually
agreeable and such services will not interfere with your other business
obligations.

 In consideration for your consulting services, Delta will, for your lifetime,
extend positive space travel on Delta’s system for you, your spouse or domestic
partner and dependent children (or children of your spouse or domestic partner),
on the following terms and conditions:

 * You will receive unlimited positive space travel for you, your spouse or
   domestic partner and your dependent children (or those of your spouse or
   domestic partner) on Delta’s system (the “Travel Privileges”). The Travel
   Privileges shall be governed by all rules and procedures applicable to non
   revenue travel benefits at the time the travel benefits are used. Dependent
   children may travel until age 19,or age 23 if a full time student.

 * The Travel Privileges may be used for pleasure, vacation, or personal
   emergency, but may not be used for any type of business or professional
   activity. Any violation of the rules governing non revenue travel may result
   in the suspension or termination of all Travel Privileges.

 * Your spouse or domestic partner and dependent children (or those of your
   spouse or domestic partner) may travel unaccompanied on a positive space
   basis.

 * No service charge will apply to the Travel Privileges.

--------------------------------------------------------------------------------

1249 Stillwood Dr.
Atlanta, GA 30306
Page 2

 * Positive space travel will be treated as imputed income and you will be
   responsible for any resulting income tax, to the same extent as a retired
   executive officer.

 * This benefit will continue to the same extent as positive space travel
   continues for retired executive officers.

Your consulting services shall terminate on May 1, 2009, or upon your death or
disability if that occurs prior to the expiration of the agreement. You also
agree that until May 1, 2009, you will not solicit any person who is at the time
an employee of Delta, or its subsidiaries, at the director or officer level, to
accept employment with or to provide his or her services to any other company or
enterprise.

 If the above terms and conditions are agreeable to you, please indicate your
acceptance of this agreement by signing this letter in the space indicated
below. The enclosed copy of this letter is for your files.

 

Sincerely,

 

 

/s/ Gerald Grinstein

 

Accepted and Agreed to:

/s/ Michele Burns
M. Michele Burns